DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species II in the reply filed on 9/26/2022 is acknowledged.
Claims 2, 8 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3-5, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EOM et al. (US PG Pub 2022/0013499, hereinafter Eom).
Regarding claim 1, figure 12 of Eom discloses a semiconductor device assembly, comprising:
a redistribution layer (RDL) (310) including a plurality of external contacts (connected to 319B) on a first side, and a plurality of internal contacts on a second side opposite the first side;
a first die (314) at least partially embedded in the RDL and having an active surface between the first side and the second side of the RDL;
one or more second dies (320) disposed over the first die and the RDL, the one or more second dies electrically coupled to the internal contacts; and
an encapsulant (350) at least partially encapsulating the one or more second dies.
Regarding claim 3, figure 12 of Eom discloses the first die (314) has a back surface embedded within the RDL (310) between the first side and the second side.
Regarding claim 4, figure 12 of Eom discloses the active surface of the first die (314) faces away from the plurality of external contacts.
Regarding claim 5, figure 12 of Eom discloses the active surface of the first die is electrically coupled to one or more of the plurality of external contacts, one or more of the plurality of internal contacts, or a combination thereof, by one or more traces and/or vias (319A) disposed in the RDL.
Regarding claim 7, figure 12 of Eom discloses the one or more second dies (320) includes a lowest die adhered to the second side of the RDL.
Regarding claim 9, figure 12 of Eom discloses the one or more second dies each has an active surface facing away from the second side of the RDL, wherein the active surface of each of the one or more second dies includes one or more pads electrically coupled to one or more of the plurality of internal contacts by one or more wirebonds (327P, 319’).
Regarding claim 10, figure 12 of Eom discloses the one or more second dies include at least one DRAM die and at least one NAND die (¶ 47).
Regarding claim 11, figure 12 of Eom discloses a corresponding plurality of solder balls (119b) formed on the plurality of external package contacts.
Regarding claim 12, figure 12 of Eom discloses the plurality of internal contacts includes one or more internal contacts vertically aligned with the first die.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eom).
Regarding claim 6, figure 12 of Eom discloses the RDL includes polyimide (¶ 37).
Eom does not explicitly disclose a photosensitive polyimide (PSPI) material.
However, it would have been obvious to form the RDL using PSPI for the purpose of selecting a suitable and well known material.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/Primary Examiner, Art Unit 2895